Citation Nr: 1328829	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-43 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen claims for service connection for PTSD, hypertension, a cervical spine disorder, and a lumbar spine disorder.

The October 2004 Board decision denied a claim for service connection for PTSD; and during the current appeal, the RO declined to reopen a claim for service connection for "nervous condition, also claimed as PTSD, now claimed as depression" on the basis of the absence of new and material evidence to reopen the claim.  However, ultimately, the Veteran is actually seeking service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the Board has characterized the Veteran's current claim as the issue listed on page one.  

In the decision below, the Board in part reopens the claims for service connection for a lumbar spine disorder and for an acquired psychiatric disability, to include PTSD.  The issues of entitlement to service connection for a lumbar spine disorder and for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an October 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder. 

2.  The additional evidence received since the October 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.

3.  In an October 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for a cervical spine disorder.

4.  None of the additional evidence received since the October 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disorder, or raises a reasonable possibility of substantiating the claim.

5.  In an October 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension; and the Veteran did not file an appeal.

6.  None of the additional evidence received since the October 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, or raises a reasonable possibility of substantiating the claim.

7.  In an October 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability of PTSD. 

8.  The additional evidence received since the October 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 Board decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).
  
2.  The evidence received since the October 2004 Board decision is new and material; and the requirements to reopen the Veteran's claim for service connection for a lumbar spine disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
 
3.  The October 2004 Board decision that denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).
  
4.  The evidence received since the October 2004 Board decision is not new and material; and the requirements to reopen the Veteran's claim for service connection for a cervical spine disorder, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The October 2004 Board decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).
  
6.  The evidence received since the October 2004 Board decision is not new and material; and the requirements to reopen the Veteran's claim for service connection for hypertension, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

7.  The October 2004 Board decision that denied service connection for an acquired psychiatric disability of PTSD is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).
  
8.  The evidence received since the October 2004 Board decision is new and material; and the requirements to reopen the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  For claims such as this one pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In light of the grant of the applications to reopen the previously denied claims of service connection for a lumbar spine disorder and for an acquired psychiatric disability, to include PTSD, further discussion here of VCAA compliance is not necessary regarding these issues.   

With respect to the remaining petitions to reopen decided below, prior to the initial adjudication of the issues on appeal, the RO sent the Veteran a letter with enclosures dated in March 2007, and February and April 2008, that complied with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in these matters.  

In compliance with Kent, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection for the claimed disabilities, and information concerning why the claims were previously denied.  Following these notice letters, the RO adjudicated the claims in an October 2008 rating decision. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Here, the RO has obtained service records, and VA and private treatment records.  

The Veteran was given an opportunity to submit or identify any pertinent evidence.  In a March 2008 statement he notified the RO that he had no other information or evidence to give VA to substantiate his claims.  All records identified by the Veteran have been obtained. 

On the application to reopen the claims of service connection for a cervical spine disorder and for hypertension, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 
 
II.  Petitions to Reopen Claims

In an October 2004 decision, the Board denied a claim for service connection for (1) a lumbar spine disorder, (2) a cervical spine disorder, (3) PTSD, and (4) hypertension.  

In this regard, it should be noted that it appears that the Veteran intended to appeal to the United States Court of Appeals for Veterans Claims (Court).  However, a May 2005 Order of the Court shows that the Veteran's case was dismissed for the Veteran's failure to prosecute the appeal and to comply with rules of the Court.

Nonetheless, the October 2004 decision of the Board is a final decision based on the evidence then of record at the time of that decision.  38 C.F.R. § 20.1100.  

The Veteran submitted statements in March 2006 and February 2007 requesting to reopen the four claims on appeal that were denied by the Board in its October 2004 decision.

In a June 2007 rating decision the RO declined to reopen the claims for service connection for (1) a cervical spine disorder, (2) a psychiatric disorder claimed as PTSD, and (3) hypertension.

Subsequently in an October 2008 rating decision the RO declined to reopen the claims for service connection for (1) a lumbar spine disorder, (2) a cervical spine disorder, (3) PTSD, and (4) hypertension.   

In December 2008, the Veteran filed a notice of disagreement with respect to the October 2008 rating decision as to these four claimed disabilities.

An unappealed decision by the RO or a decision of the Board is final; however, the claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b), 7105.  

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. at 468.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim." 

The Court in Shade further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

Although the December 2008 notice of disagreement was received more than one year after notice of the June 2007 rating decision, submissions received during the relevant period contain new evidence relevant to the pending claims.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the June 2007 rating decision did not become final as to the petitions to reopen claims for service connection for a cervical spine disorder, a psychiatric disorder claimed as PTSD, and hypertension.  See 38 C.F.R. § 3.156(b).  

Thus the Veteran's request to reopen claims of entitlement to service connection for the three claimed disabilities (cervical spine, psychiatric, and hypertension), was last denied in the October 2004 Board decision; which is also the last final decision regarding the claimed lumbar spine disorder.  The question regarding each is whether new and material evidence has been presented since the October 2004 Board decision.  

The evidence on file at the time of the October 2004 Board decision includes service treatment and personnel records, VA and private treatment records and statements from the Veteran.  As referenced in the October 2004 decision, the Board essentially considered the following evidence on file at that time.

Lumbar Spine Disorder

In the October 2004 decision, the Board considered the Veteran's service treatment records and post service VA treatment records.  

The service treatment records show that the Veteran was seen in August 1977, for a complaint of back pain of two months duration after lifting heavy objects.  The diagnosis was back strain, and the Veteran was instructed in the proper way to move heavy objects.  In September 1977, the Veteran had X-rays taken because he complained of injuring his back in an auto accident.  Radiographic interpretation of the anterioposterior (AP) and lateral spine X-rays revealed a normal lordotic curvature, no fracture, compression or subluxation.  There was minimal scoliosis at L4, and L5 was convexed toward the left.  There was congenital spina bifida of the inferior portion of the sacrum.  No additional treatment was shown in service.  The Veteran's separation examination dated July 24, 1979, showed no complaint or clinical findings associated with the low back or the lumbar spine. 

The post service VA treatment records showed continued treatment of back pain.
The Board denied the claim, reasoning that the Veteran received in-service treatment for a back strain; that this condition resolved without sequelae; and that there was no current diagnosis of a lumbar spine disorder. 

Cervical Spine Disorder

In the October 2004 decision, the Board denied entitlement to service connection for a cervical spine disorder.  The Board reviewed the Veteran's service treatment records and post service treatment reports.

It was noted that there was no service treatment record evidence of any complaint, treatment, or diagnosis regarding any cervical pathology or neck disorder; and noting that the separation examination in July 1979 showed no complaint or clinical findings associated the neck or the cervical spine. 

It was also noted that the post-service medical records revealed a motor vehicle accident in December 1994, during which the Veteran sustained a cervical spine injury.  In the October 2004 decision the Board considered a January 1995 private neurosurgeon's medical record, noting that it described the post-service injury and contained a thorough medical history that did not include any mention of a prior neck injury.  Subsequent VA treatment records referenced the 1994 accident and show continued treatment, and a diagnosis of degenerative joint disease in the cervical spine. 
 
Hypertension

In the October 2004 decision, the Board considered the Veteran's service treatment records.  The reports show that on physical examination for separation in July 1979, normal cardiovascular findings were recorded; the Veteran's blood pressure reading was 104/60 at that time.  In August 1979, the appellant had a blood pressure reading of 116/66.  A diagnosis of hypertension was not made.

In the October 2004 decision, the Board also considered post-service VA treatment records, noting that the earliest documented instance of hypertension occurred in a VA treatment note dated in November 1998 and that the Veteran continued to receive treatment for hypertension. 

PTSD

In the October 2004 decision, the Board considered the Veteran's statements submitted in support of his contention that he has PTSD as a result of his service.  The Board considered service treatment records and determined that none contained a diagnosis of any psychiatric disorder.  The Board considered post-service private and VA treatment records dated from 1994 to 2004, and determined that these showed the Veteran was diagnosed with multiple substance abuse, personality disorders, and depressive disorder, and ultimately there was no diagnosis of PTSD documented. 

On an examination in July 2000, the Veteran reported that he had started drinking at the age of 17, had begun drinking excessively at the age of 18, and began using cocaine at the age of 32.  Subsequent records showed continued diagnoses of substance abuse, personality disorder, and/or depressive disorder. 

Based on the evidence of record, at the time of the October 2004 decision, the Board determined that the preponderance of the evidence of record was against a finding that the Veteran had a diagnosis of PTSD, and denied the claim on that basis. 

Evidence Received Since the October 2004 Board Decision

The evidence received since the October 2004 Board decision includes VA and private treatment records dated from 2001 to 2008, and statements from the Veteran.



Lumbar Spine Disorder

In the October 2004 decision, the Board denied service connection for a lumbar spine disorder on the basis that at that time the evidence showed that a lumbar strain in service was acute and transitory, resulting in no residual disability, and there was no objective evidence of current lumbar spine pathology.  

The evidence received since the October 2004 Board decision includes private treatment records including an October 2002 report of radiology examination that concludes with an impression of mild degenerative arthritic change of the lumbar spine with facet sclerosis at L5-S1.  Other private treatment records received since October 2004 include assessments of low back pain/degenerative disk disease.

This newly received evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current lumbar spine disability.  The absence of a diagnosis was in part the basis for the previous denial of the claim in October 2004.  This evidence of a diagnosis of a lumbar spine disorder raises a reasonable possibility of substantiating the claim of service connection.  The evidence is therefore new and material under 38 C.F.R. § 3.156.  The reopened claim is addressed in the Remand section of this decision.

Cervical Spine Disorder

In the October 2004 decision, the Board denied service connection for a cervical spine disorder, essentially on the basis that the disorder was first demonstrated many years after service and was not etiologically related to any in-service occurrence or event.

None of the evidence received since the last final decision in October 2004 relates to an unestablished fact necessary to substantiate the claim.  These records do not suggest that a cervical spine disorder is due to an injury or disease in service.  There is no evidence addressing the etiological question of a nexus with service.  

Rather, the newly received evidence merely indicates the ongoing nature of the Veteran's cervical spine disorder.  VA medical records added to the file since October 2004 include a June 2007 report of X-ray examination of the cervical spine.  That record contains an impression of (1) degenerative disc disease and spondylosis, from C3 through C7, with bilateral neural foramina encroachment from C4 through C7; and (2) facet joint hypertrophy from C4 through C6.  

Other treatment records similarly show only that the Veteran continues to have cervical spine pathology, a fact known at the time of the October 2004 decision of the Board.  The evidence received since October 2004 is all similarly cumulative or redundant of the evidence of record at the time of the last prior final denial.  Therefore the evidence is not new and material. 

None of the records received since October 2004, by itself or when considered in conjunction with the evidence previously of record, provides the unestablished fact necessary to substantiate the claim.  There is no evidence of an etiological nexus between a current cervical spine disorder and service or a service-connected disability.  Nor does the evidence received since October 2004 raise a reasonable possibility of substantiating his claim.  

Accordingly, the Board finds that the evidence received after the final decision in October 2004 is not new and material and does not serve to reopen the claim for service connection for a cervical spine disorder.  Therefore, the Veteran's previously denied claim for service connection for a cervical spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). 

As the evidence received since 2004 is not new and material, the claim is denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Hypertension

In the October 2004 decision, the Board denied service connection for hypertension on the basis that the disorder was first demonstrated many years after service and was not etiologically related to any in-service occurrence or event.

The records received since October 2004 continue to show that the Veteran has had problems with hypertension.  VA treatment records in June 2009 show that the Veteran continues to be assessed as having hypertension as of that time and that he continues to receive treatment.  

However, none of the evidence received since the last final decision in October 2004 relates to an unestablished fact necessary to substantiate the claim.  These records do not contain evidence raising a reasonable possibility of substantiating the claim that hypertension is due to an injury or disease in service.  That is, there is no evidence addressing the etiological question of a nexus with service.  

The evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that the evidence received after the final decision in October 2004 is not new and material and does not serve to reopen the claim for service connection for hypertension.  Therefore, the Veteran's previously denied claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). 

As the additional evidence received is not new and material, the claim is denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



PTSD

In the October 2004 decision, the Board denied service connection for PTSD at that time on the basis that the evidence showed that the Veteran did not have a diagnosis of  PTSD.  The evidence received since the October 2004 Board decision includes the report of a private psychological assessment for disability.  That report contains a diagnostic impression clearly showing the presence of PTSD.  

The additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current diagnosis of PTSD.  The absence of a diagnosis of PTSD was the basis for the previous denial of the claim in October 2004.  This evidence of a diagnosis of PTSD raises a reasonable possibility of substantiating the claim of service connection.  The evidence is therefore new and material under 38 C.F.R. § 3.156.  The reopened claim is addressed in the Remand portion of the decision.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a lumbar spine disorder is reopened, and to this extent only the appeal is granted.

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disorder, the appeal is denied.  

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for hypertension, the appeal is denied.  

As new and material evidence has been presented, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened, and to this extent only the appeal is granted.


REMAND

With respect to the reopened claim of service connection for a lumbar spine disorder, and for an acquired psychiatric disability, to include PTSD, because the RO has not adjudicated the reopened claims of entitlement to service connection on the merits in the first instance, due process requires that these claims be remanded to the RO for initial review.  

The record does not contain sufficient medical evidence to show an etiological nexus between the claimed lumbar spine disability and service.  However, there is evidence of a present lumbar spine disorder diagnosed as mild degenerative arthritic change of the lumbar spine with facet sclerosis at L5-S1, service treatment records show that the Veteran suffered injury or disease affecting his low back in service, and there is some indication that the present lumbar spine disorder is associated with the inservice low back symptomatology.  Therefore, a VA examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).

With respect to the claim for service connection for an acquired psychiatric disability, to include PTSD, the record shows an indication of some psychiatric problems in service.  Evidence of this is shown in a December 1979 statement of medical condition in which the Veteran reported that his medical condition had changed since his separation examination, and he had gone through mental stress that had left him in an "incorrect state of mind" resulting from the time he spent in jail for "no reason."  

Post service private and VA treatment records in the 1990s and 2000s show diagnoses of various psychiatric disorders including multiple substance abuse, alcohol abuse, personality disorders, depressive disorder, and PTSD.  Reports from the Veteran's correctional facility also show treatment for behavioral problems.

The Veteran has stated since service that his psychiatric problems are related to service and due to being unfairly incarcerated in service and being sexually assaulted while there.    

In sum, the record does not contain sufficient medical evidence to show an etiological  nexus between the claimed psychiatric disability and service; however, there is evidence of present psychiatric disorder, and evidence of psychiatric problems in service, and some indication that the present psychiatric disorder is associated with the inservice psychiatric problems.  

A VA examination as ordered below is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  As the Veteran has reported that his PTSD may result from personal assault, appropriate notice should be provided as to alternative forms of evidence he may provide to corroborate his account of the alleged in-service assault.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for service connection for lumbar spine disorder, notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of, or were contemporaneously informed of, any lumbar spine problems of the Veteran during or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Regarding the claim for service connection for an acquired psychiatric disability, to include PTSD, notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  

Notify the Veteran that the alternative sources could include, but are not limited to, private medical records, civilian law enforcement or correctional facility reports; reports from crisis intervention centers or mental health counseling, hospitals or physicians; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. 

Notify the Veteran that evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of a claimed stressor, and that such evidence includes a request for transfer in service; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Then, allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  Ask the Veteran to identify all VA and private medical providers who have treated him for any psychiatric or lumbar spine problems.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Obtain all relevant VA treatment records not on file.  

4.  Schedule the Veteran for VA examinations to determine the nature and likely etiology of his claimed lumbar spine disability and acquired psychiatric disability to include PTSD.  

The claims folder must be provided to and reviewed by each examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the respective examiners must acknowledge and discuss the Veteran's reports of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the two claimed conditions.   

a.  Lumbar Spine Disorder Examination:  Identify all disabilities present.  For any lumbar spine disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service or any event of service.  

b.  Psychiatric Disorder Examination:  Identify all psychiatric diagnoses present.  For any acquired psychiatric disorder diagnosed, including PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (probability of approximately 50 percent or more), that such psychiatric disorder had its onset in service or is the result of a disease or injury in service, to include the reported personal assault(s) or other psychiatric stressor incident.  

Comment on whether the Veteran's psychiatric disorder is due to substance abuse in service, or to any post service events or experiences, disease or injury, to include substance abuse.

If PTSD is diagnosed, the examiner must comment as requested below:  

(i) Specify the claimed stressor or stressors that are related to the diagnosis of PTSD and provide a detailed description of the stressor or stressors.  

(ii) Opine as to whether the claimed stressor is adequate to support a diagnosis of PTSD.

(iii)  If the claimed stressor is based on in-service personal assault, then opine as to whether the evidence demonstrates that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD, are related to the alleged incident(s).

Behavioral changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.

c.  Both Examinations:  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries or stressors, and symptoms.   

If the examiner concludes that there is insufficient information to provide the etiologic opinions requested without resort to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with such needed information to be identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

5.  Thereafter, review the Veteran's claims for entitlement to service connection for (1) a lumbar spine disorder; and (2) an acquired psychiatric disorder, to include PTSD.  If any claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


